United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 3, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30932
                           Summary Calendar


CONNIE NORRIS,

                                      Plaintiff-Appellant,

versus

FAIRBANKS CAPITAL CORPORATION; ET AL.,

                                      Defendants,

FAIRBANKS CAPITAL CORPORATION; JARED FRIEL, Individually and In
His Official Capacity for Fairbanks Capital Corporation,

                                      Defendants-Appellees.

                               * * * * * *
                           Consolidated with
                              No. 04-31023
                               * * * * * *

CONNIE NORRIS,

                                      Plaintiff-Appellant,


versus,

FAIRBANKS CAPITAL CORP; EL AL.,

                                      Defendants,

FAIRBANKS CAPITAL CORP; JARED FRIEL, individually and in his
official capacity for Fairbanks Capital Corporation; DRYADES
SAVINGS BANK; JOSEPH E. FICK, JR.; ROBERT THOMAS WAKEFIELD,
individually and in his capacity as attorney for Dryades
Savings Bank; OPTION ONE MORTGAGE CO.; AMERICAN TITLE AGENCY
LTD; LAWRENCE GENIN, individually and in his official capacity
as attorney for American Title Agency; GLORIA BUSSION,
individually and in her capacity as agent for Prudential
Gardner Realtor; GBS PROPERTIES LLC,
                        No. 04-30932 c/w
                           No. 04-31023
                                -2-

                                     Defendants-Appellees.


                       --------------------
          Appeals from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 2:04-CV-946
                       --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Connie Norris appeals from the final judgment of the

district court dismissing all defendants in this civil suit.

Some defendants were dismissed on motions for summary judgment,

and some were dismissed under FED. R. CIV. P. 12(b)(6).   Finding

no error in the district court’s rulings, we affirm.

     In connection with the sale of property in New Orleans,

Norris alleged multiple claims arising out of the Federal Trade

Commission Act, 15 U.S.C. §§ 45(a), 45(m)(1)(A), and 53(b), the

Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692, the

Fair Credit Reporting Act, 15 U.S.C. § 1681, the Real Estate

Settlement Practices Act (RESPA), 12 U.S.C. § 2605, the

Department of Housing and Urban Development’s regulations, the

Bankruptcy Code, LA. REV. STAT. ANN. § 9:5166, and 42 U.S.C.

§§ 1983 and 1985.

     Norris fails to show a genuine issue of material fact with

respect to her allegations under the Bankruptcy Code that the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-30932 c/w
                             No. 04-31023
                                  -3-

judgments against her property were discharged in the bankruptcy

proceeding.   See Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994)(en banc); 11 U.S.C. § 524(a); In re Simmons, 765
F.2d 547, 556 (5th Cir. 1985).    Her claims against Lawrence Genin

and American Title Agency under the FDCPA are unavailing because

those parties are not debt collectors as defined in the Act.      See

15 U.S.C. §§ 1692(e), 1692a(6).   Norris’s claims that Genin

charged improper fees and withheld excess funds for taxes were

not raised in the district court and are precluded on appeal.

See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th

Cir. 1999); Stewart Glass & Mirror, Inc. v. U.S. Auto Glass

Discount Ctrs., Inc., 200 F.3d 307, 316-17 (5th Cir. 2000).

     Norris failed to oppose the summary judgment motion of

Gloria Buisson, and her arguments on appeal are waived.     See

Keenan v. Tejeda, 290 F.3d 252, 262 (5th Cir. 2002); Vaughner v.

Pulito, 804 F.2d 873, 877 n.2 (5th Cir. 1986).    Further, Norris

fails to show a genuine issue of material fact with respect to

the dismissal of Buisson and GBS.     See Little, 37 F.3d at 1075.

Norris’s claims that Option One Mortgage Company violated the

disclosure requirements of the RESPA, imposed excessive charges,

and improperly shared fees were not raised in the district court

and are not considered.    See Leverette, 183 F.3d at 342; Stewart

Glass & Mirror, Inc., 200 F.3d at 316-17.    The district court did

not abuse its discretion by dismissing the complaint before

Norris had an opportunity to amend.    See Jones v. Greninger, 188
                          No. 04-30932 c/w
                             No. 04-31023
                                  -4-

F.3d 322, 326-27 (5th Cir. 1999); Jacquez v. Procunier, 801 F.2d
789, 793 (5th Cir. 1986).

     With respect to Fairbanks Capital Corp. and Jared Friel,

Norris had no private right of action under the Federal Trade

Commission Act.    See 15 U.S.C. §§ 45(a)(1), 45(m)(1)(A).   The

majority of Norris’s remaining claims are either inadequately

briefed or raised for the first time on appeal and are not

considered.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).    Norris’s civil rights claims are without merit because

she fails to show that any of the defendants are state actors or

that a conspiracy to violate her rights was premised on a racial

animus.    See Word of Faith World Outreach Ctr. Church, Inc. v.

Sawyer, 90 F.3d 118, 124 (5th Cir. 1996); Johnson v. Dallas

Indep. Sch. Dist., 38 F.3d 198, 200 (5th Cir. 1994).    The motion

of Option One Mortgage to strike and dismiss new arguments and

the motion of Lawrence Genin and American Title Agency to strike

are granted.

     AFFIRMED; MOTIONS TO STRIKE GRANTED.